DETAILED ACTION
Status of Claims: Claims 1-20 are currently pending. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 2, 4-7, 9, 12-15, 17, and 20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Takeda et al. (US 20200015119 A1).
Regarding claim 1, Takeda et al. disclose a data sending method, comprising: within a first scheduling period, if a first type data is punctured by a second type data (paragraphs [0008-0010]; long TTI (for eMBB) is interrupted/punctured by a puncturing short TTI (for URLLC)), preserving a first data subset of the first type data preempted by the second type data, and puncture location information of the first data subset in the first type data (paragraph [0041]; puncture resource information, preemption indication related to the long TTI preemption by the short TTI are transmitted) (paragraph [0085]; part of DL data is retransmitted in long TTI #n+2); and within a second scheduling period, transmitting the first data subset, the puncture location information, and puncture indication information (paragraphs [0091-0092] and fig. 6, preempted DL data (DL data retransmission) and preemption indication Is transmitted in a long TTI #n+2 while initial DL transmission is transmitted in long TTI #n), wherein the puncture indication information is used to indicate that the first data subset is retransmitted data triggered by puncturing (paragraph [0042]; preemption indication indicates location of DL data in which preemption occurs (time and/or frequency, index of code block)).
Regarding claim 2, Takeda et al. further suggest wherein the first data subset and the first type data are scrambled sequences obtained after scrambling processing (paragraph [0131]; user data for transmission is subjected to process such as scrambling).  
Regarding claim 4, Takeda et al. further suggest wherein the puncture location information indicates one of: a first mapping pattern of the first data subset in a time-frequency resource block corresponding to the first scheduling period; or a conversion rule of the first data subset in a time-frequency resource block corresponding to the second scheduling period, wherein the conversion rule indicates a correspondence between the first mapping pattern and a second mapping pattern of the first data subset in the time-frequency resource block corresponding to the second scheduling period (paragraphs [0148] [0146]; DL signal is generated and mapped to predetermined radio resources. The generated DL signal with preemption indication are outputted to mapper for mapping).  
Regarding claim 5, Takeda et al. disclose a data receiving method, comprising: receiving and preserving a second data subset of a first type data within a first scheduling period (paragraphs [0008-0010]; long TTI (for eMBB) is interrupted/punctured by a puncturing short TTI (for URLLC)); receiving a first data subset of the first type data, puncture location information, and puncture indication information within a second scheduling period (paragraphs [0091-0092] and fig. 6, preempted DL data (DL data retransmission) and preemption indication Is transmitted in a long TTI #n+2 while initial DL transmission is transmitted in long TTI #n), wherein the puncture indication information is used to indicate that the first data subset is retransmitted data triggered by puncturing of the first type data, and wherein the puncture location information indicates a location of the first data subset in the first type data (paragraph [0041]; puncture resource information, preemption indication related to the long TTI preemption by the short TTI are transmitted) (paragraph [0085]; part of DL data is retransmitted in long TTI #n+2) (paragraph [0042]; preemption indication indicates location of DL data in which preemption occurs (time and/or frequency, index of code block)); and combining the first data subset and the second data subset based on the puncture location 36information to obtain the first type data (paragraphs [0091-0092]; DL data received in long TTI #n (initial transmission) and retransmitting data in long TTI #n+2 are combined after receiving DL assignment for retransmitting data (preempted) and preemption indication).  
Regarding claim 6, Takeda et al. further suggest wherein the first data subset, the second data subset, and the first type data are scrambled sequences obtained after demodulation processing (paragraph [0058]; DL data after the preemption indication is received is demodulated) (paragraph [0131]; user data for transmission is subjected to process such as scrambling).  
Regarding claim 7, Takeda et al. further suggest wherein the first data subset, the second data subset, and the first type data are modulated symbol sequences obtained after fast Fourier transform (FFT) processing (paragraph [0153]; FFT process is performed on the received DL signal) (paragraph [0141]; the transmission process of DL signal in long TTI and short TTI such as modulation is performed by the control section).  
Regarding claim 9, Takeda et al. further suggest wherein the puncture location information indicates one of: a first mapping pattern of the first data subset in a time-frequency resource block corresponding to the first scheduling period; or a conversion rule of the first data subset in a time-frequency resource block corresponding to the second scheduling period, wherein the conversion rule indicates a correspondence between the first mapping pattern and a second mapping pattern of the first data subset in the time-frequency resource block corresponding to the second scheduling period (paragraphs [0148] [0146]; DL signal is generated and mapped to predetermined radio resources. The generated DL signal with preemption indication are outputted to mapper for mapping).  
Regarding claim 12, Takeda et al. further suggest wherein the puncture location information is received by using downlink control information (DCI) on a physical (paragraph [0051]; preemption indication (location of DL data in which preemption occurs) may be transmitted using physical channel and may be include in DCI or MAC control element).  
Regarding claim 13, Takeda et al. disclose a terminal, comprising: a transceiver configured to receive a second data subset of a first type data within a first scheduling period (paragraphs [0008-0010]; long TTI (for eMBB) is interrupted/punctured by a puncturing short TTI (for URLLC)), and to receive a first data subset of the first type data, puncture location information, and puncture indication information within a second scheduling period (paragraphs [0091-0092] and fig. 6, preempted DL data (DL data retransmission) and preemption indication Is transmitted in a long TTI #n+2 while initial DL transmission is transmitted in long TTI #n), wherein the puncture indication information is used to indicate that the first data subset is retransmitted data triggered by puncturing of the first type data, and wherein the puncture location information indicates a location of the first data subset in the first type data; a memory configured to preserve the second data subset within the first scheduling period (paragraph [0041]; puncture resource information, preemption indication related to the long TTI preemption by the short TTI are transmitted) (paragraph [0085]; part of DL data is retransmitted in long TTI #n+2) (paragraph [0042]; preemption indication indicates location of DL data in which preemption occurs (time and/or frequency, index of code block)); and a processor configured to combine the first data (paragraphs [0091-0092]; DL data received in long TTI #n (initial transmission) and retransmitting data in long TTI #n+2 are combined after receiving DL assignment for retransmitting data (preempted) and preemption indication).  
Regarding claim 14, Takeda et al. further suggest wherein the processor is further configured to demodulate the first data subset and the second data subset of the first type data to obtain scrambled sequences (paragraph [0058]; DL data after the preemption indication is received is demodulated) (paragraph [0131]; user data for transmission is subjected to process such as scrambling).  
Regarding claim 15, Takeda et al. further suggest wherein the processor is further configured to perform fast Fourier transform (FFT) processing on the first data subset and the second data subset of the first type data to obtain modulated symbol sequences (paragraph [0153]; FFT process is performed on the received DL signal) (paragraph [0141]; the transmission process of DL signal in long TTI and short TTI such as modulation is performed by the control section).   
Regarding claim 17, Takeda et al. further suggest wherein the puncture location information indicates one of: a first mapping pattern of the first data subset in a time-frequency resource block corresponding to the first scheduling period; or a conversion rule of the first data subset in a time-frequency resource block corresponding to the second scheduling period, wherein the conversion rule indicates a correspondence between the first mapping pattern and a second mapping pattern of the first data subset in the time-frequency resource block corresponding to the second scheduling period (paragraphs [0148] [0146]; DL signal is generated and mapped to predetermined radio resources. The generated DL signal with preemption indication are outputted to mapper for mapping).  
Regarding claim 20, Takeda et al. further suggest wherein the puncture location information is received by using downlink control information (DCI) on a physical downlink control channel (PDCCH) or through a physical downlink shared channel (PD SCH), and wherein the puncture indication information is received by using the DCI or a media access control control element (MAC-CE) on the PDCCH (paragraph [0051]; preemption indication (location of DL data in which preemption occurs) may be transmitted using physical channel and may be include in DCI or MAC control element).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 3, 8, and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Takeda et al. (US 20200015119 A1) in view of Hwang et al. (US 20190379487 A1).
Regarding claim 3, Takeda et al. disclose all the subject matter of the claimed invention as recited in claim 1 above without explicitly suggest wherein the puncture location information comprises starting location information of the first data subset in the first type data and length information of the first data subset. However, Hwang et al. from the same or similar field of endeavor suggest wherein the puncture location information comprises starting location information of the first data subset in the first type data and length information of the first data subset (paragraph [0014]; puncturing information may include a start position and time duration information). Therefore it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate in Takeda et al.’s method/system where the puncture location information comprises starting location information of the first data subset in the first type data and length information of the first data subset as suggested by Hwang et al. The motivation would have been to provide a simplified structure while increasing service availability (paragraph [0006]). 
Regarding claim 8, Takeda et al. disclose all the subject matter of the claimed invention as recited in claim 5 above without explicitly suggest wherein the puncture location information comprises starting location information of the first data subset in the first type data and length information of the first data subset. However, Hwang et al. (paragraph [0014]; puncturing information may include a start position and time duration information). Therefore it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate in Takeda et al.’s method/system where the puncture location information comprises starting location information of the first data subset in the first type data and length information of the first data subset as suggested by Hwang et al. The motivation would have been to provide a simplified structure while increasing service availability (paragraph [0006]). 
Regarding claim 16, Takeda et al. disclose all the subject matter of the claimed invention as recited in claim 13 above without explicitly suggest wherein the puncture location information comprises starting location information of the first data subset in the first type data and length information of the first data subset. However, Hwang et al. from the same or similar field of endeavor suggest wherein the puncture location information comprises starting location information of the first data subset in the first type data and length information of the first data subset (paragraph [0014]; puncturing information may include a start position and time duration information). Therefore it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate in Takeda et al.’s method/system where the puncture location information comprises starting location information of the first data subset in the first type data and length information of the first data subset as . 
Claims 10, 11, 18, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Takeda et al. (US 20200015119 A1) in view of Chang et al. (US 20070189248 A1).
Regarding claim 10, Takeda et al. disclose all the subject matter of the claimed invention as recited in claim 5 above without explicitly suggest performing descrambling processing on the first type data to obtain a redundancy version sequence; performing rate de-matching on the redundancy version sequence to obtain a channel coding sequence; performing channel decoding processing on the channel coding sequence to obtain a check bit sequence, wherein the check bit sequence includes an information bit sequence and a cyclic redundancy check (CRC) code; and determining, based on the CRC code in the check bit sequence, whether the information bit sequence in the check bit sequence is correct. However, Chang et al. from the same or similar field of endeavor suggest performing descrambling processing on the first type data to obtain a redundancy version sequence; performing rate de-matching on the redundancy version sequence to obtain a channel coding sequence; performing channel decoding processing on the channel coding sequence to obtain a check bit sequence, wherein the check bit sequence includes an information bit sequence and a cyclic redundancy check (CRC) code; and determining, based on the CRC code in the check bit sequence, whether the information bit sequence in the check bit sequence is correct (paragraphs [0064] [0081] and claim 10; enabling process functions such as de-scrambling, rate de-matching (where the rate matching is for redundancy versions. Decoding may also be performed on the coded blocks using turbo decoding based on CRC). Therefore it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate in Takeda et al.’s method/system the step of performing descrambling processing on the first type data to obtain a redundancy version sequence; performing rate de-matching on the redundancy version sequence to obtain a channel coding sequence; performing channel decoding processing on the channel coding sequence to obtain a check bit sequence, wherein the check bit sequence includes an information bit sequence and a cyclic redundancy check (CRC) code; and determining, based on the CRC code in the check bit sequence, whether the information bit sequence in the check bit sequence is correct as suggested by Chang et al. The motivation would have been to provide improvements that allow increasing throughput and advance QoS capabilities (paragraph [0011]). 
Regarding claim 11, Takeda et al. disclose all the subject matter of the claimed invention as recited in claim 5 above without explicitly suggest performing demodulation processing on the first type data to obtain a modulated symbol sequence; performing descrambling processing on the modulated symbol sequence to obtain a redundancy version sequence; performing rate de-matching on the redundancy version sequence to obtain a channel coding sequence; performing channel decoding processing on the channel coding sequence to obtain a check bit sequence, wherein the check bit sequence includes an information bit sequence and a cyclic redundancy check (CRC) code; and performing CRC processing on the information bit sequence based on the CRC code in the check bit sequence. However, Chang et al. from the same or similar field of endeavor suggest performing demodulation processing on the first type data to (paragraphs [0064-0065] [0081] and claim 10; enabling process functions such as demodulating, de-scrambling, rate de-matching (where the rate matching is for redundancy versions. Decoding may also be performed on the coded blocks using turbo decoding based on CRC). Therefore it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate in Takeda et al.’s method/system the step of performing demodulation processing on the first type data to obtain a modulated symbol sequence; performing descrambling processing on the modulated symbol sequence to obtain a redundancy version sequence; performing rate de-matching on the redundancy version sequence to obtain a channel coding sequence; performing channel decoding processing on the channel coding sequence to obtain a check bit sequence, wherein the check bit sequence includes an information bit sequence and a cyclic redundancy check (CRC) code; and performing CRC processing on the information bit sequence based on the CRC code in the check bit sequence as suggested by Chang et al. The motivation would have been to provide improvements that allow increasing throughput and advance QoS capabilities (paragraph [0011]).
Regarding claim 18, Takeda et al. disclose all the subject matter of the claimed invention as recited in claim 13 above without explicitly suggest performing descrambling processing on the first type data to obtain a redundancy version sequence; performing rate de-matching on the redundancy version sequence to obtain a channel coding sequence; performing channel decoding processing on the channel coding sequence to obtain a check bit sequence, wherein the check bit sequence includes an information bit sequence and a cyclic redundancy check (CRC) code; and determining, based on the CRC code in the check bit sequence, whether the information bit sequence in the check bit sequence is correct. However, Chang et al. from the same or similar field of endeavor suggest performing descrambling processing on the first type data to obtain a redundancy version sequence; performing rate de-matching on the redundancy version sequence to obtain a channel coding sequence; performing channel decoding processing on the channel coding sequence to obtain a check bit sequence, wherein the check bit sequence includes an information bit sequence and a cyclic redundancy check (CRC) code; and determining, based on the CRC code in the check bit sequence, whether the information bit sequence in the check bit sequence is correct (paragraphs [0064] [0081] and claim 10; enabling process functions such as de-scrambling, rate de-matching (where the rate matching is for redundancy versions. Decoding may also be performed on the coded blocks using turbo decoding based on CRC). Therefore it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate in Takeda et al.’s method/system the step of performing descrambling processing on the first type data to obtain a redundancy version sequence; performing 
Regarding claim 19, Takeda et al. disclose all the subject matter of the claimed invention as recited in claim 13 above without explicitly suggest performing demodulation processing on the first type data to obtain a modulated symbol sequence; performing descrambling processing on the modulated symbol sequence to obtain a redundancy version sequence; performing rate de-matching on the redundancy version sequence to obtain a channel coding sequence; performing channel decoding processing on the channel coding sequence to obtain a check bit sequence, wherein the check bit sequence includes an information bit sequence and a cyclic redundancy check (CRC) code; and performing CRC processing on the information bit sequence based on the CRC code in the check bit sequence. However, Chang et al. from the same or similar field of endeavor suggest performing demodulation processing on the first type data to obtain a modulated symbol sequence; performing descrambling processing on the modulated symbol sequence to obtain a redundancy version sequence; performing rate de-matching on the redundancy version sequence to obtain a channel coding sequence; performing channel decoding processing on the channel (paragraphs [0064-0065] [0081] and claim 10; enabling process functions such as demodulating, de-scrambling, rate de-matching (where the rate matching is for redundancy versions. Decoding may also be performed on the coded blocks using turbo decoding based on CRC). Therefore it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate in Takeda et al.’s method/system the step of performing demodulation processing on the first type data to obtain a modulated symbol sequence; performing descrambling processing on the modulated symbol sequence to obtain a redundancy version sequence; performing rate de-matching on the redundancy version sequence to obtain a channel coding sequence; performing channel decoding processing on the channel coding sequence to obtain a check bit sequence, wherein the check bit sequence includes an information bit sequence and a cyclic redundancy check (CRC) code; and performing CRC processing on the information bit sequence based on the CRC code in the check bit sequence as suggested by Chang et al. The motivation would have been to provide improvements that allow increasing throughput and advance QoS capabilities (paragraph [0011]).
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOANG-CHUONG Q VU whose telephone number is (571)270-3945.  The examiner can normally be reached on Monday-Friday (9:30-5:30 PM EST.).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, AYAZ SHEIKH can be reached on 571-272-3795.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


HOANG-CHUONG Q. VU
Primary Examiner
Art Unit 2476